

GARTNER, INC.
LONG-TERM INCENTIVE PLAN
(January 31, 2019 Amendment and Restatement)
 
SECTION 1
BACKGROUND AND PURPOSE
1.1 Background and Effective Date. The Plan permits the grant of Nonqualified
Stock Options, Incentive Stock Options, Stock Appreciation Rights, Restricted
Stock Awards, Performance Units, Performance Shares, and Restricted Stock Units.
The Plan originally was effective as of May 29, 2014 (the “Effective Date”) and
has been amended and restated effective as of August 1, 2017 and effective as of
January 31, 2019.
1.2 Purpose of the Plan. The Plan is intended to attract, motivate, and retain
(a) employees of the Company and its Affiliates, (b) consultants who provide
significant services to the Company and its Affiliates, and (c) directors of the
Company who are employees of neither the Company nor of any Affiliate. The Plan
also is designed to: (1) encourage stock ownership by Participants, thereby
aligning their interests with those of the Company’s stockholders, and (2)
permit the payment of compensation that qualifies as “performance-based
compensation” under Section 162(m) of the Code.
SECTION 2
DEFINITIONS
The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
2.1     “1933 Act” means the Securities Act of 1933, as amended. Reference to a
specific section of the 1933 Act or regulation thereunder shall include such
section or regulation, any valid regulation promulgated under such section, and
any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
2.2     “1934 Act” means the Securities Exchange Act of 1934, as amended.
Reference to a specific section of the 1934 Act or regulation thereunder shall
include such section or regulation, any valid regulation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.
2.3     “2003 Plan” means the Gartner, Inc. Long-Term Incentive Plan, as amended
and restated effective June 4, 2009.
2.4     “Affiliate” means any corporation or any other entity (including, but
not limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.
2.5     “Applicable Laws” means the requirements relating to the administration
of equity-based awards under U.S. federal and state corporate laws, U.S. federal
and state securities laws, the Code, any stock exchange or quotation system on
which the Company’s common stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Awards are, or will be, granted under
the Plan.
2.6     “Award” means, individually or collectively, a grant under the Plan of
Incentive Stock Options, Nonqualified Stock Options, SARs, Restricted Stock
Awards, Restricted Stock Units, Performance Units or Performance Shares.
2.7     “Award Agreement” means the written agreement (which may be in
electronic form) setting forth the terms and conditions applicable to each Award
granted under the Plan.
2.8     “Board” or “Board of Directors” means the Board of Directors of the
Company.
2.9     “Cash Flow” means as to any Performance Period, cash generated from
operating, financing and other business activities.
2.10     “Cause” means the occurrence of any of the following: (a) the
Participant’s failure to perform his or her assigned duties or responsibilities
(other than a failure resulting from Disability); (b) gross negligence or
serious misconduct by the Participant in connection with the discharge of the
duties of his or her position; (c) the Participant’s use of drugs or alcohol in
such a manner as to materially interfere with the performance of his or her
assigned duties or which the Company believes has had or will have a detrimental
effect on the Company; (d) the Participant’s commission of (x) a felony, or (y)
a misdemeanor that the Company reasonably believes has had or will have a
detrimental effect on the Company; or (e) a material violation by the
Participant of any written Company employment policy or standard of conduct.
2.11     “Change of Control” means the occurrence of any of the events described
in (a), (b) or (c) below, but subject to the rules of (d):
(a) A change in the ownership of the Company that occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company. For purposes of this subsection (a), the acquisition
of additional stock by any one Person, who is considered to own more than fifty
percent (50%) of the total voting power of the stock of the Company will not be
considered an additional Change of Control; or
(b) A change in the effective control of the Company that occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election; or
for purposes of this subsection (b), once any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered an additional Change of
Control; or
(c) A change in the ownership of a “substantial portion of the Company’s
assets”, as defined herein. For this purpose, a “substantial portion of the
Company’s assets” shall mean assets of the Company having a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
change in ownership. For purposes of this subsection (c), a change in ownership
of a substantial portion of the Company’s assets occurs on the date that any
Person acquires (or has acquired during the twelve (12) month period ending on
the date of the most recent acquisition by such person or persons) assets from
the Company that constitute a “substantial portion of the Company’s assets.” For
purposes of this subsection (c), the following will not constitute a change in
the ownership of a substantial portion of the Company’s assets: (A) a transfer
to an entity that is controlled by the Company’s stockholders immediately after
the transfer, or (B) a transfer of assets by the Company to: (1) a stockholder
of the Company (immediately before the asset transfer) in exchange for or with
respect to the Company’s stock, (2) an entity, fifty percent (50%) or more of
the total value or voting power of which is owned, directly or indirectly, by
the Company, (3) a Person, that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all the outstanding stock of
the Company, or (4) an entity, at least fifty percent (50%) of the total value
or voting power of which is owned, directly or indirectly, by a Person described
in this subsection (c). For purposes of this subsection (c), gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.
(d) For purposes of Section 2.11, the following rules will apply. A transaction
will not constitute a Change of Control unless the transaction qualifies as a
change of control event within the meaning of Section 409A. Persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. A transaction will not constitute
a Change of Control if its primary purpose is to: (1) change the state of the
Company’s incorporation, or (2) create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s voting
securities immediately before such transaction. For purposes of Section 2.11(a),
a change in ownership of the Company will not constitute a Change of Control if
the stockholders of the Company immediately before such change in ownership,
continue to retain, immediately after the change in ownership, direct or
indirect beneficial ownership of fifty percent (50%) or more of the total voting
power of the securities of the Company, and such retained ownership is in
substantially the same relative proportions to one another (among the
stockholders of the Company immediately before the change in ownership) as their
ownership of shares of the Company’s voting securities immediately prior to the
change in ownership. For this purpose, indirect beneficial ownership shall
include, but not be limited to, ownership of the voting securities of one or
more corporations or other entities that, directly or indirectly, own the
Company.
2.12     “Code” means the Internal Revenue Code of 1986, as amended. Reference
to a specific section of the Code or regulation thereunder shall include such
section or regulation, any valid regulation promulgated under such section, and
any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
2.13     “Committee” means the committee appointed by the Board (pursuant to
Section 3.1) to administer the Plan. As of the Effective Date, and until
otherwise determined by the Board, the Compensation Committee of the Board will
serve as the Committee.
2.14     “Common Stock Equivalent” or “CSE” means an Award granted to a
Nonemployee Director that, pursuant to Section 12, is designated as a CSE.
2.15     “Company” means Gartner, Inc., a Delaware corporation, or any successor
thereto.
2.16     “Consultant” means any consultant, independent contractor, or other
person who provides significant services to the Company or its Affiliates, but
who is not an Employee or a Director. However, a person shall not be eligible to
be granted an Award if inclusion of that person as a Consultant would cause the
Awards and/or Shares available under the Plan to be ineligible for registration
on a Form S-8 Registration Statement under the 1933 Act.
2.17     “Contract Value” means as to any Performance Period, the value
attributable to all of the Company’s subscription-related research products that
recognize revenue on a ratable basis. Contract value is calculated as the
annualized value of all subscription research contracts in effect at a specific
point in time, without regard to the duration of the contract.
2.18     “Determination Date” means the latest possible date that will not
jeopardize the qualification of an Award granted under the Plan as
“performance-based compensation” under Section 162(m) of the Code.
2.19     “Director” means any individual who is a member of the Board of
Directors of the Company.
2.20     “Disability” means a permanent and total disability within the meaning
of Section 22(e)(3) of the Code. In the case of Awards other than Incentive
Stock Options, the Committee, in its discretion, may determine that a different
definition of Disability shall apply in accordance with standards adopted by the
Committee from time to time.
2.21     “Earnings per Share” means as to any Performance Period, the Company’s
Profit, divided by the number of common shares outstanding for the Performance
Period.
2.22     “Economic Value Added” means as to any Performance Period, the
Company’s Profit, minus average cost of capital employed.
2.23     “Expense Management” means as to any Performance Period, the objective
goals set by the Committee for expense control.
2.24     “Employee” means any employee of the Company or of an Affiliate,
whether such employee is so employed at the time the Plan is adopted or becomes
so employed subsequent to the adoption of the Plan. Neither service as a
Director nor payment of a director’s fee by the Company will constitute
“employment” by the Company.
2.25     “Exchange Program” means a program under which outstanding Awards are
amended to provide for a lower Exercise Price or surrendered or cancelled in
exchange for (a) Awards with a lower Exercise Price, (b) a different type of
Award, (c) cash, or (d) a combination of (a), (b) and/or (c). Notwithstanding
the preceding, the term Exchange Program does not include any (i) action
described in Sections 4.3 or 4.4 nor (ii) transfer or other disposition
permitted under Sections 13.7 and 13.8. The implementation of any Exchange
Program is subject to stockholder approval as required under Section 3.2.
2.26     “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option or SAR.
2.27     “Fair Market Value” means the selling price for Shares on the relevant
date, or if there were no sales on such date, the average of the selling prices
on the immediately following and preceding trading dates, in either case as
reported by the New York Stock Exchange or such other source selected in the
discretion of the Committee (or its delegate). As determined in the discretion
of the Committee, for this purpose, the selling price may be based on the
opening, closing, actual, high, low, or average selling prices of Shares on the
relevant date. Unless and until determined otherwise by the Committee, the
selling price used for determining Fair Market Value shall be the closing price
of a Share on the relevant date. Notwithstanding the preceding, for federal,
state, and local income tax reporting purposes, fair market value shall be
determined by the Committee (or the Company) in accordance with uniform and
nondiscriminatory standards adopted by it from time to time.
2.28     “Fiscal Quarter” means a fiscal quarter within a Fiscal Year of the
Company.
2.29     “Fiscal Year” means the fiscal year of the Company.
2.30     “Grant Date” means, with respect to an Award, the date on which the
Committee makes the determination granting such Award, or such later date as is
determined by the Committee at the time it approves the grant. With respect to
an Award granted under the automatic grant provisions of Section 12, “Grant
Date” means the applicable date of grant specified in Section 12. The Grant Date
of an Award shall not be earlier than the date the Award is approved by the
Committee.
2.31     “Incentive Stock Option” means an Option to purchase Shares that by its
terms qualifies as and is intended to qualify as an incentive stock option
within the meaning of Section 422 of the Code.
2.32     “Nonemployee Director” means a Director who is not an employee of the
Company or any Affiliate.
2.33     “Nonemployee Director Compensation” means the cash retainer and meeting
fees that are payable to a Nonemployee Director for service on the Board for a
calendar year.
2.34     “Nonqualified Stock Option” means an option to purchase Shares that by
its terms does not qualify or is not intended to qualify as an Incentive Stock
Option.
2.35     “Option” means an Incentive Stock Option or a Nonqualified Stock
Option.
2.36     “Participant” means the holder of an outstanding Award.
2.37     “Performance Goals” means the goal(s) (or combined goal(s)) determined
by the Committee (in its discretion) to be applicable to a Participant with
respect to an Award. As determined by the Committee, the Performance Goals
applicable to an Award shall provide for a targeted level or levels of
achievement using one or more of the following measures: (a) Cash Flow, (b)
Contract Value, (c) Earnings Per Share, (d) Economic Value Added, (e) Expense
Management, (f) Profit, (g) Return on Capital, (h) Return on Equity, (i) Revenue
and (j) Total Shareholder Return. Any Performance Goal used may be measured (1)
in absolute terms, (2) in combination with another Performance Goal or Goals
(for example, but not by way of limitation, as a ratio or matrix), (3) in
relative terms (including, but not limited to, as compared to results for other
periods of time, and/or against another company, companies or an index or
indices), (4) on a per-share or per-capita basis, (5) against the performance of
the Company as a whole or a specific business unit(s), business segment(s) or
product(s) of the Company, and/or (6) on a pre-tax or after-tax basis. Prior to
the Determination Date, the Committee, in its discretion, will determine whether
any significant element(s) or item(s) will be included in or excluded from the
calculation of any Performance Goal with respect to any Participants (for
example, but not by way of limitation, the effect of mergers and acquisitions).
As determined in the discretion of the Committee prior to the Determination
Date, achievement of Performance Goals for a particular Award may be calculated
in accordance with the Company’s financial statements, prepared in accordance
with generally accepted accounting principles, or as adjusted for certain costs,
expenses, gains and losses to provide non-GAAP measures of operating results.
2.38     “Performance Period” means any Fiscal Quarter or such other period
longer than a Fiscal Quarter, as determined by the Committee in its sole
discretion.
2.39     “Performance Share” means an Award granted to a Participant pursuant to
Section 9.
2.40     “Performance Unit” means an Award granted to a Participant pursuant to
Section 8.
2.41     “Plan” means the Gartner, Inc. 2014 Long-Term Incentive Plan, as set
forth in this instrument and as hereafter amended from time to time.
2.42     “Profit” means as to any Performance Period, income.
2.43     “Restricted Stock” means restricted Shares granted pursuant to a
Restricted Stock Award.
2.44     “Restricted Stock Award” means an Award granted to a Participant
pursuant to Section 7.
2.45     “Restricted Stock Unit” means an Award granted to a Participant
pursuant to Section 10.
2.46     “Return on Capital” means as to any Performance Period, Profit divided
by invested capital.
2.47     “Return on Equity” means as to any Performance Period, the percentage
equal to Profit divided by stockholder’s equity.
2.48     “Revenue” means as to any Performance Period, net sales.
2.49     “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, and any
future regulation amending, supplementing or superseding such regulation.
2.50     “SAR” or “Stock Appreciation Right” means an Award, granted alone or in
connection with a related Option, that pursuant to Section 6 is designated as an
SAR.
2.51     “Section 16(b)” means Section 16(b) of the 1934 Act.
2.52     “Section 16 Person” means an individual who, with respect to Shares, is
subject to Section 16 of the 1934 Act and the rules and regulations promulgated
thereunder.
2.53     “Section 409A” means Section 409A of the Code.
2.54     “Shares” means the shares of common stock, par value $0.0005 per share,
of the Company.
2.55     “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company as the corporation at the top of the chain, but only
if each of the corporations below the Company (other than the last corporation
in the unbroken chain) then owns stock possessing fifty percent (50%) or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain, or if Section 424(f) of the Code is modified after
the Effective Date, a “subsidiary corporation” as defined in Section 424(f) of
the Code.
2.56     “Tax Obligations” means tax and social insurance liability obligations
and requirements in connection with the Awards, including, without limitation,
(a) all federal, state, and local taxes (including the Participant’s Federal
Insurance Contributions Act (FICA) obligation) that are required to be withheld
by the Company or the employing Affiliate, (b) the Participant’s and, to the
extent required by the Company (or Affiliate), the Company’s (or Affiliate’s)
fringe benefit tax liability, if any, associated with the grant, vesting, or
exercise of an Award or sale of Shares, and (c) any other Company (or Affiliate)
taxes the responsibility for which the Participant has, or has agreed to bear,
with respect to such Award (or exercise thereof or issuance of Shares
thereunder).
2.57     “Termination of Service” means (a) in the case of an Employee, a
cessation of the employee-employer relationship between the Employee and the
Company or an Affiliate for any reason, including, but not by way of limitation,
a termination by resignation, discharge, death, Disability, retirement or the
disaffiliation of an Affiliate, but excluding any such termination where there
is a simultaneous reemployment by the Company or an Affiliate; (b) in the case
of a Consultant, a cessation of the service relationship between the Consultant
and the Company or an Affiliate for any reason, including, but not by way of
limitation, a termination by resignation, discharge, death, Disability, or the
disaffiliation of an Affiliate, but excluding any such termination where there
is a simultaneous re-engagement of the consultant by the Company or an
Affiliate; and (c) in the case of a Nonemployee Director, a cessation of the
Director’s service on the Board for any reason, including, but not by way of
limitation, a termination by resignation, death, Disability or non-reelection to
the Board. The Committee, in its discretion, may specify in an Award Agreement
whether or not a Termination of Service will be deemed to occur when a
Participant changes capacities (for example, when an Employee ceases to be such
but immediately thereafter becomes a Consultant).
2.58     “Total Shareholder Return” means as to any Performance Period, the
total return (change in share price, including treatment of dividends, if any,
as determined by the Committee) of a Share.
SECTION 3
ADMINISTRATION
3.1     The Committee. The Plan shall be administered by the Committee. The
Committee shall consist of not less than two (2) Directors who shall be
appointed from time to time by, and shall serve at the pleasure of, the Board of
Directors. The Committee shall be comprised solely of Directors who are (a)
“outside directors” under Section 162(m), and (b) “non-employee directors” under
Rule 16b-3.
3.2     Authority of the Committee. It shall be the duty of the Committee to
administer the Plan in accordance with the Plan’s provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) determine which Employees, Consultants and Directors shall be granted
Awards, (b) prescribe the terms and conditions of the Awards, (c) interpret the
Plan and the Awards, (d) adopt such procedures and subplans as are necessary or
appropriate for the purpose of satisfying applicable foreign laws or for
qualifying for favorable tax treatment under applicable foreign laws, (e) adopt
rules for the administration, interpretation and application of the Plan as are
consistent therewith, and (f) interpret, amend or revoke any such rules.
Notwithstanding the preceding, the Committee shall not implement an Exchange
Program without the approval of the holders of a majority of the Shares that are
present in person or by proxy and entitled to vote at any Annual or Special
Meeting of Stockholders of the Company.
3.3     Delegation by the Committee. The Committee, in its sole discretion and
on such terms and conditions as it may provide, may delegate all or any part of
its authority and powers under the Plan to one or more Directors or officers of
the Company, except that the Committee may not delegate all or any part of its
authority under the Plan with respect to Awards granted to any individual who is
subject to Section 16(b). Notwithstanding the foregoing, with respect to Awards
that are intended to qualify as performance-based compensation under Section
162(m) of the Code, the Committee may not delegate its authority and powers with
respect to such Awards if such delegation would cause the Awards to fail to so
qualify. To the extent of any delegation by the Committee, references to the
Committee in this Plan and any Award Agreement shall be deemed also to include
reference to the applicable delegate(s).
3.4     Decisions Binding. All interpretations, determinations and decisions
made by the Committee, the Board, and any delegate of the Committee pursuant to
the provisions of the Plan shall be final, conclusive, and binding on all
persons, and shall be given the maximum deference permitted by law.
SECTION 4
SHARES SUBJECT TO THE PLAN
4.1     Number of Shares. Subject to adjustment as provided in Section 4.3, the
total number of Shares available issuance under the Plan shall not exceed the
sum of (a) not more than 2,200,000 Shares, plus (b) the number of Shares that,
as of May 29, 2014, remain available for issuance under the Company’s 2003
Long-Term Incentive Plan, for a total not to exceed 8,000,000 Shares. (The 2003
Long-Term Incentive Plan will be terminated on the Effective Date and no further
awards will be made under that plan, assuming in each case that stockholder
approval of this Plan is obtained at the 2014 Annual Meeting). Shares granted
under the Plan may be either authorized but unissued Shares or treasury Shares.
4.2     Return of Certain Shares. If an Award expires without having been
exercised in full, or is forfeited to or repurchased by the Company due to
failure to vest, the unpurchased, forfeited or repurchased Shares will become
available for future grant or sale under the Plan (unless the Plan has
terminated). Upon exercise of an Option or Stock Appreciation Right settled in
Shares, the gross number of Shares covered by the portion of the Award so
exercised will cease to be available under the Plan. Shares used to pay the
exercise or purchase price of an Award and/or to satisfy the tax withholding
obligations related to an Award will not become available for future grant or
sale under the Plan. To the extent an Award under the Plan is paid out in cash
rather than Shares, such cash payment will not reduce the number of Shares
available for issuance under the Plan. Shares purchased by the Company in the
open market with proceeds from Option exercises will not be added to the Share
reserve under the Plan. Notwithstanding the foregoing provisions of this Section
4.2, subject to adjustment provided in Section 4.3, the maximum number of Shares
that may be issued upon the exercise of Incentive Stock Options will equal the
aggregate Share number stated in Section 4.1, plus, to the extent allowable
under Section 422 of the Code, any Shares that become available for issuance
under the Plan under this Section 4.2.
4.3     Adjustments in Awards and Authorized Shares. In the event that any
dividend (other than regular, ongoing dividends) or other distribution (whether
in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares such that an adjustment is
determined by the Committee (in its sole discretion) to be appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it may deem equitable, adjust the number, type and class of shares (or
other equity interests) that may be delivered under the Plan, the number, type
class, and price of shares (or other equity interests) subject to outstanding
Awards, and the numerical limits of Sections 5.1, 6.1, 7.1, 8.1, 9.1, and 10.1.
Notwithstanding the preceding, the number of shares (or other equity interests)
subject to any Award always shall be a whole number.
4.4     Change of Control. In the event of a Change of Control, each outstanding
Award will be treated as the Committee (in its discretion) determines,
including, without limitation, that each Award be assumed or an equivalent
option or right be substituted by the successor corporation or a parent or
Subsidiary of the successor corporation. The Committee will not be required to
treat all Awards similarly in the transaction.
4.4.1         Non-Assumption of Awards. If, in connection with a Change of
Control, (i) the successor corporation (or a parent or Subsidiary of the
successor corporation) does not irrevocably assume or substitute outstanding
Awards with awards of equal or greater value having terms and conditions no less
favorable to each Participant than those applicable to the Awards immediately
prior to the Change of Control or (ii) the Company is the surviving entity, but
adjustments necessary to preserve the value of outstanding Awards have not been
made, with respect to such Awards and no later than immediately prior to the
Change of Control: (a) each Participant will vest fully in, and have the right
to exercise, all of such Awards that are Options and Stock Appreciation Rights,
including Shares as to which such Awards would not otherwise be vested or
exercisable, (b) all other such Awards that are not Options or SARs will fully
vest and any applicable restrictions will lapse, and (c) with respect to Awards
with performance-based vesting, all performance goals or other vesting criteria
will be deemed achieved at one hundred percent (100%) of the target levels of
performance applicable to such Awards, and all other terms and conditions met.
In addition, if an Option or SAR granted is not assumed or substituted in the
event of a Change of Control, the Option or Stock Appreciation Right will
terminate upon the Change of Control provided that either (1) before the Change
of Control, the Committee notifies the Participant in writing or electronically
that the Option or SAR will be exercisable for a period of time determined by
the Committee in its sole discretion, or (2) immediately after the Change of
Control, the Participant receives a cash payment equal to the Fair Market Value
(calculated at the time of the Change of Control) of the Shares covered by the
Option or SAR, minus the Exercise Price of the Shares covered by the Option or
SAR. All Awards that become fully vested pursuant to this Section 4.4.1 will
terminate and expire upon the occurrence of the Change of Control.
4.4.2         Assumption. For the purposes of this Section 4.4, an Award will be
considered assumed if, following the Change of Control, the Award confers the
right to purchase or receive, for each Share subject to the Award immediately
prior to the Change of Control, the consideration (whether stock, cash, or other
securities or property) received in the Change of Control by holders of Shares
held on the effective date of the transaction (and if holders were offered a
choice of consideration, the type of consideration chosen by the greatest number
of holders of outstanding Shares); provided, however, that if such consideration
received in the Change of Control is not solely common stock of the successor
corporation or its parent, the Committee may, with the consent of the successor
corporation, provide for the consideration to be received upon the exercise of
an Option or SAR or upon the payout of any other Award, for each Share subject
to such Award, to be solely common stock of the successor corporation or its
parent equal in fair market value to the per share consideration received by
holders of Shares in the Change of Control. Notwithstanding anything in this
Section 4.4 to the contrary, an Award that vests, is earned or paid-out upon the
satisfaction of one or more performance goals will not be considered assumed if
the Company or its successor modifies any of such performance goals without the
Participant’s consent; provided, however, a modification to such performance
goals only to reflect the successor corporation’s post-Change of Control
corporate structure will not be deemed to invalidate an otherwise valid Award
assumption.
SECTION 5
STOCK OPTIONS
5.1     Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Employees, Directors and Consultants at any time and
from time to time as determined by the Committee in its sole discretion. The
Committee, in its sole discretion, shall determine the number of Shares subject
to each Option, provided that during any Fiscal Year, no Participant shall be
granted Options (and/or SARs) covering more than a total of 2,000,000 Shares.
The Committee may grant Incentive Stock Options, Nonqualified Stock Options, or
a combination thereof.
5.2     Award Agreement. Each Option shall be evidenced by an Award Agreement
that shall specify the Exercise Price, the expiration date of the Option, the
number of Shares covered by the Option, any conditions to exercise the Option,
and such other terms and conditions as the Committee, in its discretion, shall
determine. The Award Agreement shall also specify whether the Option is intended
to be an Incentive Stock Option or a Nonqualified Stock Option.
5.3     Exercise Price. Subject to the provisions of this Section 5.3, the
Exercise Price for each Option shall be determined by the Committee in its sole
discretion.
5.3.1         Nonqualified Stock Options. The Exercise Price of each
Nonqualified Stock option shall be determined by the Committee in its discretion
but shall be not less than one hundred percent (100%) of the Fair Market Value
of a Share on the Grant Date.
5.3.2         Incentive Stock Options. In the case of an Incentive Stock Option,
the Exercise Price shall be not less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date; provided, however, that if on the
Grant Date, the Employee (together with persons whose stock ownership is
attributed to the Employee pursuant to Section 424(d) of the Code) owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any of its Subsidiaries, the Exercise Price shall be not
less than one hundred and ten percent (110%) of the Fair Market Value of a Share
on the Grant Date.
5.3.3         Substitute Options. Notwithstanding the other provisions of this
Section 5.3, in the event that the Company or a Subsidiary consummates a
transaction described in Section 424(a) of the Code (e.g., the acquisition of
property or stock from an unrelated corporation), persons who become Employees,
Nonemployee Directors or Consultants on account of such transaction may be
granted Options in substitution for options granted by their former employer. If
such substitute Options are granted, the Committee, in its sole discretion and
consistent with Section 424(a) of the Code, may determine that such substitute
Options shall have an Exercise Price less than one hundred percent (100%) of the
Fair Market Value of the Shares on the Grant Date.
5.4     Expiration of Options.
5.4.1         Expiration Dates. Each Option shall terminate no later than the
first to occur of the following events:
(a) The date for termination of the Option set forth in the Award Agreement; or
(b) The expiration of ten (10) years from the Grant Date.
5.4.2         Committee Discretion. Subject to the ten (10)-year limit of
Section 5.4.1, the Committee, in its sole discretion, (a) shall provide in each
Award Agreement when each Option expires and becomes unexercisable, and (b) may,
after an Option is granted, extend the maximum term of the Option (subject to
Section 5.8.4 regarding Incentive Stock Options). With respect to the
Committee’s authority in Section 5.4.2(b), if, at the time of any such
extension, the Exercise Price of the Option is less than the Fair Market Value
of a Share, the extension shall, unless otherwise determined by the Committee,
be limited to the earlier of (1) the maximum term of the Option as set by its
originals terms, or (2) ten (10) years from the Grant Date. Unless otherwise
determined by the Committee, any extension of the term of an Option pursuant to
this Section 5.4.2 shall comply with Section 409A to the extent applicable.
5.5     Exercisability of Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall determine in its sole discretion (but subject to Section
13.12). An Option may not be exercised for a fraction of a Share. After an
Option is granted, the Committee, in its sole discretion (but subject to Section
13.12), may accelerate the exercisability of the Option.
5.6     Payment. In order to exercise an Option, the Participant shall give
notice in the form specified by the Company and follow such procedures as the
Company (or its designee) may specify from time to time. Exercise of an Option
also requires that the Participant make arrangements satisfactory to the Company
for full payment of the Exercise Price for the Shares. All exercise notices
shall be given in the form and manner specified by the Company from time to
time.
The Exercise Price shall be payable to the Company in full in cash or its
equivalent. The Committee, in its sole discretion, also may permit exercise (a)
by tendering previously acquired Shares having an aggregate Fair Market Value at
the time of exercise equal to the total Exercise Price, or (b) by any other
means which the Committee, in its sole discretion, determines to both provide
legal consideration for the Shares, and to be consistent with the purposes of
the Plan. As soon as practicable after receipt of a notification of exercise
satisfactory to the Company and full payment for the Shares purchased, the
Company shall deliver to the Participant (or the Participant’s designated
broker), Share certificates (which may be in book entry form) representing such
Shares. Until the Shares are issued (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company),
no right to vote or receive dividends or any other rights as a stockholder will
exist with respect to the Shares subject to an Option, notwithstanding the
exercise of the Option. The Company will issue (or cause to be issued) such
Shares promptly after the Option is exercised. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 4.3 of the Plan.
5.7     Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option as it
may deem advisable, including, but not limited to, restrictions related to
applicable federal securities laws, the requirements of any national securities
exchange or system upon which Shares are then listed or traded, or any blue sky
or state securities laws.


5.8     Certain Additional Provisions for Incentive Stock Options.
5.8.1     Exercisability. The aggregate Fair Market Value (determined on the
Grant Date(s)) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by any Employee during any calendar year (under
all plans of the Company and its Subsidiaries) shall not exceed $100,000.
5.8.2     Termination of Service. No Incentive Stock Option may be exercised
more than three (3) months after the Participant’s Termination of Service for
any reason other than Disability or death, unless (a) the Participant dies
during such three-month period, and/or (b) the Award Agreement or the Committee
permits later exercise (in which case the Option instead may be deemed to be a
Nonqualified Stock Option). No Incentive Stock Option may be exercised more than
one (1) year after the Participant’s Termination of Service on account of
Disability, unless (a) the Participant dies during such one-year period, and/or
(b) the Award Agreement or the Committee permit later exercise (in which case
the option instead may be deemed to be a Nonqualified Stock Option).
5.8.3     Employees Only. Incentive Stock Options may be granted only to persons
who are employees of the Company or a Subsidiary on the Grant Date.
5.8.4     Expiration. No Incentive Stock Option may be exercised after the
expiration of ten (10) years from the Grant Date; provided, however, that if the
Option is granted to an Employee who, together with persons whose stock
ownership is attributed to the Employee pursuant to Section 424(d) of the Code,
owns stock possessing more than 10% of the total combined voting power of all
classes of the stock of the Company or any of its Subsidiaries, the Option may
not be exercised after the expiration of five (5) years from the Grant Date.
5.8.5     Leave of Absence. For purposes of Incentive Stock Options, no leave of
absence may exceed three (3) months, unless reemployment upon expiration of such
leave is guaranteed by statute or contract. If reemployment upon expiration of a
leave of absence approved by the Company is not so guaranteed, then six (6)
months following the first (1st) day of such leave, any Incentive Stock Option
held by the Participant will cease to be treated as an Incentive Stock Option
and will be treated for tax purposes as a Nonqualified Stock Option.
SECTION 6
STOCK APPRECIATION RIGHTS
6.1     Grant of SARs. Subject to the terms and conditions of the Plan, a SAR
may be granted to Employees, Directors and Consultants at any time and from time
to time as shall be determined by the Committee, in its sole discretion.
6.1.1         Number of Shares. The Committee shall have complete discretion to
determine the number of SARs granted to any Participant, provided that during
any Fiscal Year, no Participant shall be granted SARs (and/or Options) covering
more than a total of 2,000,000 Shares.
6.1.2         Exercise Price and Other Terms. The Committee, subject to the
provisions of the Plan, shall have complete discretion to determine the terms
and conditions of SARs granted under the Plan. The Exercise Price of each SAR
shall be determined by the Committee in its discretion but shall not be less
than one hundred percent (100%) of the Fair Market Value of a Share on the Grant
Date. Notwithstanding the foregoing, SARs may be granted with a per Share
Exercise Price of less than one hundred percent (100%) of the Fair Market Value
per Share on the Grant Date pursuant to the rules of Section 5.3.3, which also
shall apply to SARs.
6.2     SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement
that shall specify the Exercise Price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Committee, in its sole
discretion, shall determine (but subject to Section 13.12).
6.3     Expiration of SARs. An SAR granted under the Plan shall expire upon the
date determined by the Committee, in its sole discretion, and set forth in the
Award Agreement. Notwithstanding the foregoing, the rules of Section 5.4 also
shall apply to SARs.
6.4     Payment of SAR Amount. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
(a) The difference between the Fair Market Value of a Share on the date of
exercise over the Exercise Price; times
(b) The number of Shares with respect to which the SAR is exercised. At the
discretion of the Committee, the payment upon SAR exercise may be in cash, in
Shares of equivalent value, or in some combination thereof.
No adjustment will be made for a dividend or other right for which the record
date is prior to the date the Shares are issued under the SAR, except as
provided in Section 4.3 of the Plan.
SECTION 7
RESTRICTED STOCK AWARDS
7.1     Grant of Restricted Stock Awards. Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant Shares of
Restricted Stock to Employees, Directors and Consultants as the Committee, in
its sole discretion, shall determine. The Committee, in its sole discretion,
shall determine the number of Shares to be granted to each Participant, provided
that during any Fiscal Year, no Participant shall receive more than a total of
1,000,000 Shares of Restricted Stock (and/or Performance Shares or Restricted
Stock Units).
7.2     Restricted Stock Award Agreement. Each Restricted Stock Award shall be
evidenced by an Award Agreement that shall specify any vesting conditions, the
number of Shares granted, and such other terms and conditions as the Committee,
in its sole discretion, shall determine (but subject to Section 13.12). Unless
the Committee (or its designee(s)) determine otherwise, Shares of Restricted
Stock shall be held by the Company as escrow agent until the restrictions on
such Shares have lapsed.
7.3     Transferability. Except as provided in this Section 7 or Section 13.8,
Shares of Restricted Stock may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated until the end of the applicable vesting
period.
7.4     Other Restrictions. The Committee, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate, in accordance with this Section 7.4.
7.4.1         General Restrictions. The Committee may set restrictions based
upon the Participant’s continued employment or service with the Company and its
Affiliates, the achievement of specific performance objectives (Company-wide,
departmental, or individual), applicable federal or state securities laws, or
any other basis determined by the Committee in its discretion (for example, but
not by way of limitation, continuous service as an Employee, Director or
Consultant).
7.4.2         Section 162(m) Performance Restrictions. For purposes of
qualifying Restricted Stock Awards as “performance-based compensation” under
Section 162(m) of the Code, the Committee, in its discretion, may set
restrictions based upon the achievement of Performance Goals. The Performance
Goals shall be set by the Committee on or before the Determination Date. In
granting Restricted Stock Awards which are intended to qualify under Section
162(m) of the Code, the Committee shall follow any procedures determined by it
from time to time to be necessary or appropriate to ensure qualification of the
Restricted Stock Award under Section 162(m) of the Code (e.g., in determining
the Performance Goals).
7.4.3         Legend on Certificates. The Committee, in its discretion, may
require that a legend be placed on the certificates representing Restricted
Stock to give appropriate notice of the applicable restrictions.
7.5     Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock Award shall be
released from escrow as soon as practicable after the last day of the vesting
period. The Committee, in its discretion and subject to Section 13.12, may
accelerate the time at which any restrictions shall lapse or be removed. After
the restrictions have lapsed, the Participant shall be entitled to have any
legend(s) under Section 7.4.3 removed from his or her Share certificate(s), and
the Shares shall be freely transferable by the Participant. The Committee (in
its discretion) may establish procedures regarding the release of Shares from
escrow and the removal of legends, as necessary or appropriate to minimize
administrative burdens on the Company
7.6     Voting Rights. During the vesting period, Participants holding Shares of
Restricted Stock granted hereunder may exercise full voting rights with respect
to those Shares, unless the Committee determines otherwise.
7.7     Dividends and Other Distributions. During the vesting period,
Participants holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. Any such dividends or distribution
shall be subject to the same restrictions on transferability and forfeitability
as the Shares of Restricted Stock with respect to which they were paid, unless
otherwise provided in the Award Agreement.
7.8     Return of Restricted Stock to Company. On the date set forth in the
Award Agreement, the Restricted Stock for which restrictions have not lapsed
shall be forfeited to the Company and, except as otherwise determined by the
Committee and subject to Section 4.2, again shall become available for grant
under the Plan.
SECTION 8
PERFORMANCE UNITS
8.1     Grant of Performance Units. Performance Units may be granted to
Employees, Directors and Consultants at any time and from time to time, as shall
be determined by the Committee, in its sole discretion. The Committee shall have
complete discretion in determining the number of Performance Units granted to
each Participant provided that during any Fiscal Year, no Participant shall
receive Performance Units having an initial value greater than $5,000,000.
8.2     Value of Performance Units. Each Performance Unit shall have an initial
value that is established by the Committee on or before the Grant Date.
8.3     Performance Objectives and Other Terms. The Committee, in its
discretion, shall set performance objectives or other vesting criteria (subject
to Section 13.12) that, depending on the extent to which they are met, will
determine the number or value of Performance Units that will be paid out to the
Participants. Each Award of Performance Units shall be evidenced by an Award
Agreement that shall specify any applicable Performance Period, and such other
terms and conditions as the Committee, in its sole discretion, shall determine.
8.3.1         General Performance Objectives or Vesting Criteria. The Committee
may set performance objectives or vesting criteria based upon the achievement of
Company-wide, departmental, or individual goals, applicable federal or state
securities laws, or any other basis determined by the Committee in its
discretion (for example, but not by way of limitation, continuous service as an
Employee, Director or Consultant).
8.3.2         Section 162(m) Performance Objectives. For purposes of qualifying
grants of Performance Units as “performance-based compensation” under Section
162(m) of the Code, the Committee, in its discretion, may determine that the
performance objectives applicable to Performance Units shall be based on the
achievement of Performance Goals. The Performance Goals shall be set by the
Committee on or before the Determination Date. In granting Performance Units
that are intended to qualify under Section 162(m) of the Code, the Committee
shall follow any procedures determined by it from time to time to be necessary
or appropriate to ensure qualification of the Performance Units under Section
162(m) of the Code (e.g., in determining the Performance Goals).
8.4     Earning of Performance Units. After the applicable Performance Period
has ended, the holder of Performance Units shall be entitled to receive a payout
of the number of Performance Units earned by the Participant over the
Performance Period, to be determined as a function of the extent to which the
corresponding performance objectives have been achieved. After the grant of a
Performance Unit, the Committee, in its sole discretion (but subject to Section
13.12), may reduce or waive any performance objectives for such Performance Unit
and may accelerate the time at which any restrictions will lapse or be removed.
8.5     Form and Timing of Payment of Performance Units. Payment of earned
Performance Units shall be made as soon as practicable after the expiration of
the applicable Performance Period (subject to any deferral permitted under
Section 13.1), or as otherwise provided in the applicable Award Agreement or as
required by Applicable Laws. The Committee, in its sole discretion, may pay
earned Performance Units in the form of cash, in Shares (which have an aggregate
Fair Market Value equal to the value of the earned Performance Units at the
close of the applicable Performance Period) or in a combination thereof.
8.6     Cancellation of Performance Units. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units shall be forfeited to the
Company, and, except as otherwise determined by the Committee and subject to
Section 4.2, again shall be available for grant under the Plan.
SECTION 9
PERFORMANCE SHARES
9.1     Grant of Performance Shares. Performance Shares may be granted to
Employees, Directors and Consultants at any time and from time to time, as shall
be determined by the Committee, in its sole discretion. The Committee shall have
complete discretion in determining the number of Performance Shares granted to
each Participant, provided that during any Fiscal Year, no Participant shall be
granted more than a total of 1,000,000 Performance Shares (and/or Shares of
Restricted Stock or Restricted Stock Units).
9.2     Value of Performance Shares. Each Performance Share shall have an
initial value equal to the Fair Market Value of a Share on the Grant Date.
9.3     Performance Share Agreement. Each Award of Performance Shares shall be
evidenced by an Award Agreement that shall specify any vesting conditions, the
number of Performance Shares granted, and such other terms and conditions as the
Committee, in its sole discretion, shall determine.
9.4     Performance Objectives and Other Terms. The Committee, in its
discretion, shall set performance objectives or other vesting criteria (subject
to Section 13.12) that, depending on the extent to which they are met, will
determine the number or value of Performance Shares that will be paid out to the
Participants. Each Award of Performance Shares shall be evidenced by an Award
Agreement that shall specify the Performance Period, and such other terms and
conditions as the Committee, in its sole discretion, shall determine.
9.4.1         General Performance Objectives or Vesting Criteria. The Committee
may set performance objectives or vesting criteria based upon the achievement of
Company-wide, departmental, or individual goals, applicable federal or state
securities laws, or any other basis determined by the Committee in its
discretion (for example, but not by way of limitation, continuous service as an
Employee, Director or Consultant).
9.4.2         Section 162(m) Performance Objectives. For purposes of qualifying
grants of Performance Shares as “performance-based compensation” under Section
162(m) of the Code, the Committee, in its discretion, may determine that any
performance objectives applicable to Performance Shares shall be based on the
achievement of Performance Goals. In that case, the Performance Goals shall be
set by the Committee on or before the Determination Date. In granting
Performance Shares that are intended to qualify under Section 162(m) of the
Code, the Committee shall follow any procedures determined by it from time to
time to be necessary or appropriate to ensure qualification of the Performance
Shares under Section 162(m) of the Code (e.g., in determining the Performance
Goals).
9.5     Earning of Performance Shares. After the applicable Performance Period
has ended, the holder of Performance Shares shall be entitled to receive a
payout of the number of Performance Shares earned by the Participant over the
Performance Period, to be determined as a function of the extent to which the
corresponding performance objectives have been achieved. After the grant of a
Performance Share, the Committee, in its sole discretion, may reduce or waive
any performance objectives for such Performance Share and may accelerate the
time at which any restrictions will lapse or be removed (but in all cases
subject to Section 13.12).
9.6     Form and Timing of Payment of Performance Shares. Payment of vested
Performance Shares shall be made as soon as practicable after the expiration of
the applicable Performance Period (subject to any deferral permitted under
Section 13.1), or as otherwise provided in the applicable Award Agreement or as
required by Applicable Laws. The Committee, in its sole discretion, may pay
earned Performance Shares in the form of cash, in Shares or in a combination
thereof.
9.7     Cancellation of Performance Shares. On the date set forth in the Award
Agreement, all unvested Performance Shares shall be forfeited to the Company,
and except as otherwise determined by the Committee and subject to Section 4.2,
again shall be available for grant under the Plan.
SECTION 10
RESTRICTED STOCK UNITS
10.1     Grant of Restricted Stock Units. Restricted Stock Units may be granted
to Employees, Directors and Consultants at any time and from time to time, as
shall be determined by the Committee, in its sole discretion. The Committee
shall have complete discretion in determining the number of Restricted Stock
Units granted to each Participant, provided that during any Fiscal Year, no
Participant shall be granted more than a total of 1,000,000 Restricted Stock
Units (and/or Shares of Restricted Stock or Performance Shares).
10.2     Value of Restricted Stock Units. Each Restricted Stock Unit shall have
an initial value equal to the Fair Market Value of a Share on the Grant Date.
10.3     Restricted Stock Unit Agreement. Each Award of Restricted Stock Units
shall be evidenced by an Award Agreement that shall specify any vesting
conditions, the number of Restricted Stock Units granted, and such other terms
and conditions as the Committee, in its sole discretion, shall determine.
10.4     Vesting and Other Terms. The Committee, in its discretion, shall set
performance objectives or other vesting criteria (subject to Section 13.12)
that, depending on the extent to which they are met, will determine the number
or value of Restricted Stock Units that will be paid out to the Participants.
Each Award of Restricted Stock Units shall be evidenced by an Award Agreement
that shall specify the Performance Period, and such other terms and conditions
as the Committee, in its sole discretion, shall determine.
10.4.1     General Performance Objectives or Vesting Criteria. The Committee may
set performance objectives or vesting criteria based upon the achievement of
Company-wide, departmental, or individual goals, applicable federal or state
securities laws, or any other basis determined by the Committee in its
discretion (for example, but not by way of limitation, continuous service as an
Employee, Director or Consultant).
10.4.2     Section 162(m) Performance Objectives. For purposes of qualifying
grants of Restricted Stock Units as “performance-based compensation” under
Section 162(m) of the Code, the Committee, in its discretion, may determine that
any performance objectives applicable to Restricted Stock Units shall be based
on the achievement of Performance Goals. In that case, the Performance Goals
shall be set by the Committee on or before the Determination Date. In granting
Restricted Stock Units that are intended to qualify under Section 162(m) of the
Code, the Committee shall follow any procedures determined by it from time to
time to be necessary or appropriate to ensure qualification of the Restricted
Stock Units under Section 162(m) of the Code (e.g., in determining the
Performance Goals).
10.5     Earning of Restricted Stock Units. After the applicable vesting period
has ended, the holder of Restricted Stock Units shall be entitled to receive a
payout of the number of Restricted Stock Units earned by the Participant over
the vesting period. After the grant of a Restricted Stock Unit, the Committee,
in its sole discretion, may reduce or waive any vesting condition that must be
met to receive a payout for such Restricted Stock Unit and may accelerate the
time at which any restrictions will lapse or be removed (but in all cases
subject to Section 13.12).
10.6     Form and Timing of Payment of Restricted Stock Units. Payment of vested
Restricted Stock Units shall be made as soon as practicable after the date(s)
set forth in the Award Agreement (subject to any deferral permitted under
Section 13.1) or as otherwise provided in the applicable Award Agreement or as
required by Applicable Laws. The Committee, in its sole discretion, may pay
Restricted Stock Units in the form of cash, in Shares or in a combination
thereof.
10.7     Cancellation of Restricted Stock Units. On the date set forth in the
Award Agreement, all unearned Restricted Stock Units shall be forfeited to the
Company, and except as otherwise determined by the Committee and subject to
Section 4.2, again shall be available for grant under the Plan.
SECTION 11
PERFORMANCE-BASED COMPENSATION UNDER CODE SECTION 162(m)
11.1     General. If the Committee, in its discretion, decides to grant an Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the provisions of this Section 11 will control over any contrary
provision in the Plan. The Committee, in its discretion, also may grant Awards
that are not intended to qualify as “performance-based compensation” under
Section 162(m) of the Code.
11.2     Performance Goals. The granting and/or vesting of Awards of Restricted
Stock, Restricted Stock Units, Performance Shares and Performance Units and
other incentives under the Plan may, in the discretion of the Committee, be made
subject to the achievement of one or more Performance Goals.
11.3     Procedures. To the extent necessary to comply with the
“performance-based compensation” provisions of Section 162(m) of the Code, with
respect to any Award granted subject to Performance Goals and intended to
qualify as “performance-based compensation” under such section, on or before the
Determination Date (i.e., within the first twenty-five percent (25%) of the
Performance Period, but in no event more than ninety (90) days following the
commencement of any Performance Period or such other time as may be required or
permitted by Section 162(m) of the Code), the Committee will, in writing, (i)
designate one or more Participants to whom an Award will be made, (ii) determine
the Performance Period, (iii) establish the Performance Goals and amounts that
may be earned for the Performance Period, and (iv) determine any other terms and
conditions applicable to the Award(s).
11.4     Additional Limitations. Notwithstanding any other provision of the
Plan, any Award that is granted to a Participant and is intended to constitute
qualified “performance-based compensation” under Section 162(m) of the Code will
be subject to any additional limitations set forth in the Code (including any
amendment to Section 162(m)) or any regulations and ruling issued thereunder
that are requirements for qualification as “performance-based compensation”
under Section 162(m) of the Code, and the Plan will be deemed amended to the
extent necessary to conform to such requirements.
11.5     Determination of Amounts Earned. Following the completion of each
Performance Period, the Committee will certify in writing whether the applicable
Performance Goals have been achieved for such Performance Period. A Participant
will be eligible to receive payment pursuant to an Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code for a
Performance Period only if the Performance Goals for such period are achieved.
In determining the amounts earned by a Participant pursuant to an Award intended
to qualified as “performance-based compensation” under Section 162(m) of the
Code, the Committee will have the right to (a) reduce or eliminate (but not to
increase) the amount payable at a given level of performance to take into
account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the Performance Period,
(b) determine what actual Award, if any, will be paid in the event of a
termination of employment as the result of a Participant’s death or disability
or upon a Change of Control or in the event of a termination of employment
following a Change of Control prior to the end of the Performance Period, and
(c) determine what actual Award, if any, will be paid in the event of a
termination of employment other than as the result of a Participant’s death or
Disability prior to a Change of Control and prior to the end of the Performance
Period to the extent an actual Award would have otherwise been achieved had the
Participant remained employed through the end of the Performance Period.


SECTION 12
NONEMPLOYEE DIRECTOR AWARDS
12.1     General. As determined in the discretion of the Committee, Nonemployee
Directors will be eligible to be granted all types of Awards under this Plan,
including discretionary Awards not covered under this Section 12. All grants of
CSEs to Nonemployee Directors pursuant to this Section 12 will be automatic and
nondiscretionary, except as otherwise provided herein, and will be made in
accordance with the following provisions. Notwithstanding any contrary provision
of the Plan, no Participant who is a Nonemployee Director may be granted Awards
during any Fiscal Year having a Grant Date fair value in excess of $1,500,000
(calculated using the assumptions and methods used for recording compensation
expense in the Company’s financial statements).
12.2     Award of Common Stock Equivalents. On an annual basis, each Nonemployee
Director may elect to receive up to 50% of his or her Nonemployee Director
Compensation in cash and the balance in CSEs. If a Nonemployee Director does not
make such an election, his or her Nonemployee Director Compensation shall be
paid 100% in CSEs. A Nonemployee Director also may elect to have CSEs delivered
as Shares immediately upon grant instead of upon ceasing to be a member of the
Board as set forth in Section 12.3 below. Elections under this Section 12.2 must
be made no later than December 31st (or such earlier date as the Company may
specify) of each calendar year with respect to Nonemployee Director Compensation
to be earned for services to be performed as a Nonemployee Director during the
following calendar year. Any such election shall remain in effect until changed
or terminated by making a new election with respect to Nonemployee Director
Compensation to be earned in the following calendar year, provided that such
election must be made no later than the December 31st immediately preceding such
calendar year. On the first business day of each of Fiscal Quarter, the Company
shall grant to each Nonemployee Director that number of CSEs equal to that
portion of his or her Nonemployee Director Compensation for the immediately
preceding quarter that he or she has elected to receive in CSEs, divided by the
Fair Market Value of a Share on such day.
12.2.1     Book-Entry Account; Nontransferability. The number of CSEs awarded to
each Nonemployee Director shall be credited to a book-entry account established
in the name of the Nonemployee Director. The Company’s obligation with respect
to such Common Stock Equivalents will not be funded or secured in any manner. No
Common Stock Equivalent may be sold, pledged, assigned, transferred or disposed
of in any manner, other than by will, the laws of descent or distribution or
pursuant to a qualified domestic relations order, and may be exercised during
the life of the Nonemployee Director only by the Nonemployee Director or a
permitted transferee.
12.2.2     Dividends. If the Company pays a cash dividend with respect to the
Shares at any time while CSEs are credited to an Nonemployee Director’s account,
additional CSEs shall be credited to the Nonemployee Director’s account equal to
(a) the dollar amount of the cash dividend the Nonemployee Director would have
received had he or she been the actual owner of the Shares to which the CSEs
then credited to the Nonemployee Director’s account relate, divided by (b) the
Fair Market Value of one Share on the dividend payment date.
12.2.3     Stockholder Rights. A Nonemployee Director (or his or her designated
beneficiary or estate) shall not be entitled to any voting or other stockholder
rights as a result of the credit of CSEs to the Nonemployee Director’s account,
until certificates representing Shares are delivered to the Nonemployee Director
(or his or her designated beneficiary or estate) upon conversion of the
Nonemployee Director’s CSEs to Shares pursuant to Section 12.3.
12.3     Settlement and Payment. On the date on which a Nonemployee Director
ceases to be a member of the Board for any reason, the Company shall deliver to
the Nonemployee Director (or his or her designated beneficiary or estate) a
number of Shares equal to the whole number of CSEs then credited to the
Nonemployee Director’s account, or at the Nonemployee Director’s option, shall
have the Shares credited to an account for the Director with a brokerage firm of
the Nonemployee Director’s choosing. Notwithstanding the foregoing, if the
Nonemployee Director made a timely election under Section 12.2 to have any
grants of CSEs delivered as Shares immediately upon grant, the Company instead
shall deliver the Shares as described on the Grant Date.


SECTION 13
ADDITIONAL PROVISIONS
13.1     Deferrals. The Committee, in its sole discretion, may permit a
Participant to defer receipt of the payment of cash or the delivery of Shares
that would otherwise be due to such Participant under an Award. Any such
deferral elections shall be subject to such rules and procedures as shall be
determined by the Committee in its sole discretion and, unless otherwise
expressly determined by the Committee, shall comply with the requirements of
Section 409A.
13.2     Compliance with Section 409A. Awards will be designed and operated in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Section 409A such that the grant, payment, settlement
or deferral will not be subject to the additional tax or interest applicable
under Section 409A, except as otherwise determined in the sole discretion of the
Committee. The Plan and each Award Agreement under the Plan is intended to meet
the requirements of Section 409A and will be construed and interpreted in
accordance with such intent, including with respect to any ambiguities or
ambiguous terms, except as otherwise determined in the sole discretion of the
Committee. To the extent that an Award or payment, or the settlement or deferral
thereof, is subject to Section 409A, the Award will be granted, paid, settled or
deferred in a manner that will meet the requirements of Section 409A, such that
the grant, payment, settlement or deferral will not be subject to the additional
tax or interest applicable under Section 409A. Each payment or benefit under
this Plan and under each Award Agreement is intended to constitute a separate
payment for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
Notwithstanding anything to the contrary in the Plan, to the extent required in
order to avoid accelerated taxation and/or tax penalties under Code
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided upon a “separation from service” to a Participant who is a
“specified employee” shall be paid on the first business day after the date that
is six (6) months following the Participant’s separation from service (or upon
the Participant’s death, if earlier). Nothing contained in the Plan or an Award
Agreement shall be construed as a guarantee of any particular tax effect with
respect to an Award. The Company does not guarantee that any Awards provided
under the Plan will satisfy the provisions of Code Section 409A, and in no event
will the Company be liable for any or all portion of any taxes, penalties,
interest or other expenses that may be incurred by a Participant on account of
any non-compliance with Code Section 409A.
13.3     No Effect on Employment or Service. Nothing in the Plan or any Award
shall interfere with or limit in any way the right of the Company to terminate
any Participant’s employment or service at any time, with or without cause. For
purposes of the Plan, transfer of employment of a Participant between the
Company and any one of its Affiliates (or between Affiliates) shall not be
deemed a Termination of Service. Employment with the Company and its Affiliates
is on an at-will basis only.
13.4     Participation. No Employee, Director or Consultant shall have the right
to be selected to receive an Award under this Plan, or, having been so selected,
to be selected to receive a future Award.
13.5     Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any Award Agreement, and (b) from any and all
amounts paid by him or her in settlement thereof, with the Company’s approval,
or paid by him or her in satisfaction of any judgment in any such claim, action,
suit, or proceeding against him or her, provided he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, by contract, as a matter of law, or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.
13.6     Successors. All obligations of the Company under the Plan, with respect
to Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.
13.7     Beneficiary Designations. If permitted by the Committee, a Participant
under the Plan may name a beneficiary or beneficiaries to whom any vested but
unpaid Award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate and, subject to
the terms of the Plan and of the applicable Award Agreement, any unexercised
vested Award may be exercised by the administrator or executor of the
Participant’s estate.
13.8     Limited Transferability of Awards. No Award granted under the Plan may
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution, or to the limited
extent provided in Section 13.7. All rights with respect to an Award granted to
a Participant shall be available during his or her lifetime only to the
Participant. Notwithstanding the foregoing, a Participant may, if the Committee
(in its discretion) so permits, transfer an Award to an individual or entity
other than the Company for estate planning or charitable purposes. Any such
transfer shall be made as a gift (i.e., without consideration) and in accordance
with such procedures as the Committee may specify from time to time.
13.9     No Rights as Stockholder. Except to the limited extent provided in
Sections 7.6 and 7.7, no Participant (nor any beneficiary) shall have any of the
rights or privileges of a stockholder of the Company with respect to any Shares
issuable pursuant to an Award (or exercise thereof), unless and until
certificates representing such Shares (which may be in book entry form) shall
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Participant (or beneficiary).
13.10     Vesting of Awards following Change of Control. If, within 12 months
after a Change of Control, a Participant’s employment is terminated by the
Company without Cause, the vesting of each outstanding Award held by such
Participant that was granted prior to the Change of Control shall be accelerated
and treated as described in Section 4.4.1, as if the Award was not assumed or
substituted for in the Change of Control. If a Participant who is a Nonemployee
Director ceases to be such as of the date of a Change of Control (and does not
become a member of the board of directors of the successor corporation, or a
parent of the successor corporation), the vesting of each outstanding Award then
held by the Participant that was granted on or after the Effective Date shall be
accelerated as described in Section 4.4.1, as if the Award was not assumed or
substituted for in the Change of Control. The accelerated vesting provided by
this Section 13.10 shall not apply to an Award if: (a) the applicable Award
Agreement specifically provides that the provisions of this Section 13.10 shall
not apply to the Award, or (b) the Participant’s employment or service on the
Board is terminated due to the Participant’s death or Disability.
13.11     Cancellation or Forfeiture of Awards. Notwithstanding any contrary
provision of the Plan, the Committee, in its sole discretion, may require a
Participant to forfeit, return or reimburse the Company all or any portion of
his or her Actual Award, to the extent required by law or provided under any
claw-back or similar policy adopted by the Company in the event of fraud, breach
of a fiduciary duty, restatement of financial statements, or violation of
material Company policies or agreements. In enforcing the preceding sentence,
and without limiting the authority of the Committee, the Committee, in its sole
and absolute discretion, may choose to cancel, rescind, forfeit, suspend or
otherwise limit or restrict any unexpired Award and/or with respect to any Award
for which vested Shares and/or cash already have been delivered or credited,
rescind such delivery or credit or require the Participant pay to the Company
Shares or cash having a value equal to the delivered or credited amount
(including any subsequent increase in value). The Company shall be entitled to
set off any such amount owed to the Company against any amount owed to the
Participant by the Company, to the extent permitted by law.
13.12     Minimum Vesting Period for Awards. Each Award shall be granted with a
vesting schedule that provides that the Award will not vest or become
exercisable until at least the one (1) year anniversary of the Grant Date of
such Award, subject to the other provisions of the Plan (including, without
limitation, Section 4.4, Section 13.10, and the provisions of the Plan granting
the Committee authority to accelerate the vesting of Awards). Notwithstanding
the preceding, (a) with respect to Awards that, in the aggregate, result in the
issuance of no more than five percent (5%) of the Shares authorized under
Section 4.1, Awards may be granted (or outstanding Awards held may be modified
to the extent otherwise permissible under the Plan) without regard to the one
(1) year minimum vesting requirement, and (b) to the extent determined by the
Committee in its discretion, the one (1) year minimum vesting requirement shall
not apply in the case of the Participant’s death, Disability or retirement.


SECTION 14
AMENDMENT, TERMINATION, AND DURATION
14.1     Amendment, Suspension, or Termination. The Board, in its sole
discretion, may amend, suspend or terminate the Plan, or any part thereof, at
any time and for any reason. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with applicable
laws. In addition, an amendment will be subject to stockholder approval if the
Committee or the Board, in their sole discretion, deems such amendment to be a
material amendment, except with respect to such an amendment that will impact
Awards covering, in the aggregate, no more than five percent (5%) of the shares
reserved for issuance under the Plan. The following amendments shall be deemed
material amendments for purposes of the preceding sentence: (a) material
increases to the benefits accrued to Participants under the Plan; (b) increases
to the number of securities that may be issued under the Plan; (c) material
modifications to the requirements for participation in the Plan, and (d) the
addition of a new provision allowing the Committee to lapse or waive
restrictions at its discretion. The amendment, suspension, or termination of the
Plan shall not, without the consent of the Participant, alter or impair any
rights or obligations under any Award theretofore granted to such Participant.
No Award may be granted during any period of suspension or after termination of
the Plan. Termination of the Plan will not affect the Committee’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.
14.2     Duration of the Plan. The Plan shall be effective as of the Effective
Date, and subject to Section 14.1 (regarding the Board’s right to amend or
terminate the Plan), shall remain in effect until the earlier of (a) the date
for termination selected by the Board, or (b) February 3, 2024.
SECTION 15
TAX WITHHOLDING
15.1     Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), or at such earlier time as the Tax
Obligations are due, the Company shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy all Tax Obligations.
15.2     Withholding Arrangements. The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may designate
the method or methods by which a Participant may satisfy such Tax Obligations.
As determined by the Committee in its discretion from time to time, these
methods may include one or more of the following: (a) paying cash, (b) electing
to have the Company withhold otherwise deliverable cash or Shares having a Fair
Market Value equal to the amount required to be withheld, (c) delivering to the
Company already-owned Shares having a Fair Market Value equal to the minimum
amount required to be withheld or remitted, provided the delivery of such Shares
will not result in any adverse accounting consequences as the Committee
determines in its sole discretion, (d) selling a sufficient number of Shares
otherwise deliverable to the Participant through such means as the Committee may
determine in its sole discretion (whether through a broker or otherwise) equal
to the Tax Obligations required to be withheld, (e) retaining from salary or
other amounts payable to the Participant cash having a sufficient value to
satisfy the Tax Obligations, or (f) any other means which the Committee, in its
sole discretion, determines to both comply with Applicable Laws, and to be
consistent with the purposes of the Plan. The amount of Tax Obligations will be
deemed to include any amount that the Committee agrees may be withheld at the
time the election is made, not to exceed the amount determined by using the
maximum federal, state or local marginal income tax rates applicable to the
Participant or the Company, as applicable, with respect to the Award on the date
that the amount of tax or social insurance liability to be withheld or remitted
is to be determined. The Fair Market Value of the Shares to be withheld or
delivered shall be determined as of the date that the Tax Obligations are
required to be withheld.
SECTION 16
LEGAL CONSTRUCTION
16.1     Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
16.2     Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
16.3     Requirements of Law. Shares shall not be issued pursuant to the
exercise or vesting of an Award unless the exercise or vesting of such Award and
the issuance and delivery of such Shares shall comply with Applicable Laws and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.
16.4     Securities Law Compliance. With respect to Section 16 Persons,
transactions under this Plan are intended to qualify for the exemption provided
by Rule 16b-3. To the extent any provision of the Plan, Award Agreement or
action by the Committee fails to so comply, it shall be deemed null and void, to
the extent permitted by law and deemed advisable or appropriate by the
Committee.
16.5     Investment Representations. As a condition to the exercise of an Award,
the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.
16.6     Inability to Obtain Authority. The Company will not be required to
issue any Shares, cash or other property under the Plan unless all the following
conditions are satisfied: (a) the admission of the Shares or other property to
listing on all stock exchanges on which such class of stock or property then is
listed; (b) the completion of any registration or other qualification or rule
compliance of the Shares under any U.S. state or federal law or under the
rulings or regulations of the Securities and Exchange Commission, the stock
exchange on which Shares of the same class are then listed, or any other
governmental regulatory body, as counsel to the Company, in its absolute
discretion, deems necessary or advisable; (c) the obtaining of any approval or
other clearance from any U.S. federal, state or other governmental agency, which
counsel to the Company, in its absolute discretion, determines to be necessary
or advisable; and (d) the lapse of such reasonable period of time following the
Grant Date, vesting and/or exercise as the Company may establish from time to
time for reasons of administrative convenience. If the Committee determines, in
its absolute discretion, that after reasonable, good faith efforts by the
Company, one or more of the preceding conditions will not be satisfied, the
Company automatically will be relieved of any liability with respect to the
failure to issue the Shares, cash or other property as to which such requisite
authority will not have been obtained.
16.7     Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Delaware (with the
exception of its conflict of laws provisions).
16.8     Captions. Captions are provided herein for convenience only, and shall
not serve as a basis for interpretation or construction of the Plan.







